Title: To James Madison from William Crawford, 18 February 1809
From: Crawford, William
To: Madison, James



Sir,
Washington. 18th. Feby. 1809

Inclosed is a recommendation in favor of Obadiah Jones Esquire of the State of Georgia.  He is the gentleman who was appointed to the same office in the year 1804 or 5 upon the recommendation of the whole of the then representation of the State of Georgia.  The appointment was solicited for him without his Knowledge or approbation, and having no desire to remove to that territory he declined to accept the office.  Since that time he has formed a design to remove thither, & has expressly authorised me to assure the government, that if he is appointed he will immediately accept & take upon himself the discharge of the duties attached to the office.  My Predecessor Mr. Baldwin together with Messrs. Meriwether, Early & Bryan being intimately acquainted with his intrisic worth and undeviating rectitude, were extremely solicitous to engage him in the Service of the United States.  A desire to promote the interest of the government, was the principal inducement with these gentlemen in recommending Mr. Jones, & I beg leave to assure you, that the same desire is now preponderant with those, who now trouble you with this recommendation.
I have Known Mr. Jones intimately for twelve years past, and I am Conscious, that I do him no more than common justice, when I say, that no man is more amiable & virtuous in Private life, than he is, & that he is inferior to no man in stern, and rigid integrity.  His talents are not of the most brilliant, but of the most Solid Kind.  It will hardly be necessary to add that the state of Georgia feels a more direct, & immediate interest, in the administration of the laws, in that territory, than in any other territorial government of the Union.  I am Sir respectfully your most obt. humbe. Servt

Wm: H: Crawford

